PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT



                No. 13-4458



    COLUMBIA GAS TRANSMISSION, LLC,
                          Appellant

                    v.

1.01 ACRES, MORE OR LESS IN PENN TOWNSHIP,
YORK COUNTY, PENNSYLVANIA, LOCATED ON
     TAX ID# 440002800150000000 OWNED BY
   DWAYNE P. BROWN AND ANN M. BROWN;
      DWAYNE P. BROWN; ANN M. BROWN




                No. 13-4459



    COLUMBIA GAS TRANSMISSION, LLC,
                          Appellant

                    v.
  101 ACRES, AND 41,342 SQ. FT MORE OR LESS IN
             HEIDELBERG TOWNSHIP,
YORK COUNTY, PENNSYLVANIA, LOCATED ON TAX
  ID #30000EE1600000000, OWNED BY BRADLEY E.
HERR AND ELIZABETH M. HERR; BRADLEY E. HERR;
               ELIZABETH M. HERR




                  No. 13-4460



      COLUMBIA GAS TRANSMISSION, LLC,
                            Appellant

                      v.

         1.5561 ACRES, MORE OR LESS IN
             HEIDELBERG TOWNSHIP,
YORK COUNTY PENNSYLVANIA, LOCATED ON TAX
 ID #30000ED010300000000, OWNED BY MYRON A.
            HERR AND MARY JO HERR;
        MYRON A. HERR; MARY JO HERR




                      2
                     No. 13-4461



     COLUMBIA GAS TRANSMISSION, LLC,

                                    Appellant

                          v.

 1.010 ACRES, MORE OR LESS IN PENN TOWNSHIP,
YORK COUNTY PENNSYLVANIA, LOCATED ON TAX
 ID #440002800240000000, OWNED BY DOUGLAS W.
  HILYARD AND TESSA J. HILYARD; DOUGLAS W.
           HILYARD; TESSA J. HILYARD



    On Appeal from the United States District Court
        for the Middle District of Pennsylvania
        (Nos.: 4-13-cv-00778; 4-13-cv-00783;
           4-13-cv-00785 and 4-13-cv-00786)
     District Judge: Honorable Matthew W. Brann


                Argued on July 9, 2014

   Before: RENDELL, CHAGARES and JORDAN,
                 Circuit Judges

             (Filed: September 26, 2014)




                          3
Anastasia P. Cordova, Esquire
Stephen P. Mulligan, Esquire
John D. Wilburn, Esquire (Argued)
McGuire Woods
1750 Tysons Boulevard
Suite 1800
Tysons Corner, VA 22102

Erin N. Fischer, Esquire
McGuire Woods
625 Liberty Avenue
23rd Floor, Dominion Tower
Pittsburgh, PA 15222
              Counsel for Appellant

Joshua M. Autry, Esquire (Argued)
Michael F. Faherty, Esquire
Lavery Faherty Patterson
225 Market Street
Suite 304, P. O. Box 1245
Harrisburg, PA 17108
              Counsel for Appellees



                       OPINION


RENDELL, Circuit Judge:




                             4
       The issue before us is straightforward: does Columbia
Gas Transmission, LLC (“Columbia”), have the right of
eminent domain to obtain easements over the land of
objecting landowners, outside of the existing right of way, in
order to replace deteriorating pipeline? The answer is equally
straightforward and clear: yes.

        The regulatory authority given to natural gas
companies such as Columbia actually anticipates replacement
outside the existing right of way as we discuss below, and
contains no adjacency requirement. The issue before us, then,
whether Columbia has a right to replace the pipeline outside
of the existing right of way, is actually a non-issue. But, the
District Court put a peculiar “spin” on the regulations in
question, finding them to be ambiguous by adopting its own
definition of “replace” and concluding that a “notice” of
“proposed rulemaking” for “Emergency Reconstruction of
Interstate Natural Gas Facilities” promulgated by the Federal
Energy Regulatory Commission (“FERC”) after 9/11 should
somehow be viewed as resolving this ambiguity in the law.
Our dissenting colleague adopts this argument. However, we
suggest that the statute and regulations are clear and the case
before us is easily resolved.

       Columbia, an interstate natural gas company subject to
the jurisdiction of FERC, seeks to replace a portion of a
natural gas pipeline (“Line 1655”) that runs in and around
York County, Pennsylvania. Because the original location of
the pipeline has become heavily populated, the replacement
will not track the original line but instead will be outside the




                               5
existing right of way. (App. 27.)1 In an effort to obtain
easements necessary to complete construction of the
replacement, in March 2013, Columbia filed Complaints in
Condemnation against four landowning couples (the
“Landowners”) in federal court. In May 2013, Columbia filed
motions for partial summary judgment and for preliminary
injunctions to acquire immediate possession of the easements.
In June 2013, the Landowners also filed motions for summary
judgment. The District Court subsequently denied Columbia’s
motions and granted the Landowners’ motions, holding that
Columbia did not have the right of eminent domain required
to condemn the easements. The District Court’s conclusion
rested on the determination that the relevant FERC regulation,
18 C.F.R. § 157.202(b)(2)(i), was ambiguous. As a result, the
Court looked outside the regulations to a sentence in a notice
of proposed rulemaking that it concluded set forth the agency
interpretation. This was a mistake. The language of the
governing regulations could not be more clear. For the
reasons set forth below, we will reverse the judgments of the
District Court.2

1
  The District Court stated that the replacement pipeline
would be one quarter of a mile from the original but the
Landowners counter that the replacement pipeline will be “up
to a mile away.” (App. 15.) The actual distance between the
replacement pipeline and the existing pipeline is not clear
from the record, but because using the greater distance does
not change our position with respect to the appeal, we will
assume that it is correct.
2
  Columbia also appeals the judgment of the District Court
with respect to a motion for reconsideration (or a “motion to
alter”) it filed on December 13, 2013. Because we will
reverse the District Court on the motions for summary




                              6
I. Background

        Line 1655 is over fifty years old, and Columbia asserts
that portions of the pipeline must be replaced to meet safety
standards established by the Pipeline and Hazardous
Materials Safety Administration. Columbia has already
replaced 19,000 feet — or 95% — of the pipeline but has
been stalled in replacing the last 1,000 feet because it lacks
the remaining necessary easements — that is, the easements
on and across the Landowners’ properties. Columbia
attempted to obtain these easements through negotiation, as it
had the others it needed, but was unsuccessful.3 Accordingly,
Columbia filed a complaint in the District Court, seeking
condemnation of the remaining easements to which it was
entitled pursuant to the Natural Gas Act, 15 U.S.C. § 717f(h).
Before addressing the District Court’s disposition of the case,
we will set forth the statutory scheme that underpins
Columbia’s entitlement to the easements.
A. Statutory Scheme

       The Natural Gas Act provides:

       When any holder of a certificate of public
       convenience and necessity cannot acquire by


judgment, the appeal of the order concerning the motion for
reconsideration will be moot.
3
  The Dissent makes the claim that Columbia “threatened” the
Landowners. (Dissent. Op. at 3.) This is a sensationalist
reading of Columbia’s statement that its offers were higher
than the fair market value of the land, and has no basis in the
record.




                              7
      contract, or is unable to agree with the owner of
      property to the compensation to be paid for, the
      necessary right-of-way to construct, operate,
      and maintain a pipe line or pipe lines for the
      transportation of natural gas . . . it may acquire
      the same by the exercise of the right of eminent
      domain in the district court of the United States
      for the district in which such property may be
      located, or in the State courts.

15 U.S.C. § 717f(h) (emphasis added). Accordingly, a
certificate of public convenience and necessity gives its
holder the ability to obtain automatically the necessary right
of way through eminent domain, with the only open issue
being the compensation the landowner defendant will receive
in return for the easement. In 1983, FERC issued a blanket
Certificate of Public Convenience and Necessity (the “FERC
Certificate”) to Columbia that covers Line 1655. Columbia’s
FERC Certificate states that Columbia is “authorized to
conduct many routine activities and abandon facilities and
service on a self-implementing basis without further
authorization by the Commission.” (App. 104.) (emphasis
added) In defining “routine activities,” the Certificate
references 18 C.F.R. § 157.203(b). This regulation provides
that blanket certificate holders have automatic authorization
to engage in transactions described in certain other
provisions, including 18 C.F.R. § 157.208(a), which states, in
relevant part:

      If the project cost does not exceed the cost
      limitations set forth in column 1 of Table I,
      under paragraph (d) of this section, or if the
      project is required to restore service in an




                              8
       emergency, the certificate holder is authorized
       to make miscellaneous rearrangements of any
       facility, or acquire, construct, replace, or
       operate any eligible facility.

18 C.F.R. § 157.208(a) (emphasis added). Costs limitations
are not an issue in this case.4 Thus, if Columbia is replacing
an “eligible facility,” this constitutes a “routine activity” and
Columbia can conduct this activity on a “self-implementing
basis without further authorization by the Commission.”
(App. 104.)5

4
   As relevant here, gas companies holding a certificate,
relying on Section 157, must provide notice to FERC and an
environmental impact statement for any replacement
construction project, unless the costs are less than $11
million. 18 C.F.R. § 157.208(a)-(b), (d). Columbia had
originally budgeted the replacement for Line 1655 at $10.6
million, but encountered additional costs in the form of
condemnation proceedings. (App. 1412-13.) Accordingly,
Columbia requested a waiver of the $11 million cost cap from
FERC. The agency concluded that: “[I]t appears that
Columbia made a good faith effort to construct the
replacement project under the guidelines and cost limits set
forth in section 157.208(d) of the Commission’s blanket
certificate regulations. Based on the specific facts and
circumstances of this project, waiver of cost limitations in this
instance is granted.” (App. 1413.)
5
   The Dissent urges that some notice or process should
accompany this type of activity by certificate holders, in order
to avoid constitutional problems. That argument is best made
to Congress – or in the next case. It has not been raised in the
case before us.




                               9
        It is important to note that if Columbia Gas did not
have a blanket certificate, and instead merely possessed a
certificate of public convenience and necessity authorizing
construction of a mainline, for instance, it would be able
nonetheless to construct or extend facilities “which constitute
the replacement of existing facilities that have or will soon
become physically deteriorated or obsolete, to the extent that
replacement is deemed advisable, if . . . [t]he replacement
facilities . . . will be located in the same right-of-way or on
the same site as the facilities being replaced . . . .” 18 C.F.R. §
2.55(b)(1); 15 U.S.C. § 717(f)(c)(1)(A). This provision is an
exemption that relieves natural gas companies from the
requirement of having to obtain a certificate of public
convenience and necessity.

        However, with the instant blanket certificate of public
convenience and necessity, authorizing routine activities on a
self-implementing basis, Columbia is not limited to replacing
within the same right of way, pursuant to Section 2.55(b).
Instead, as noted above, it can engage in any routine activity
without further authorization including generally “replac[ing]
. . . any eligible facility.” 18 C.F.R. § 157.208(a). The issue
becomes: is Columbia replacing an “eligible facility”? If so,
it needs no further authorization.
        Section 157.202(b)(2)(i) defines an “eligible facility”
as including “main line, lateral, and compressor replacements
that do not qualify under § 2.55(b) of this chapter because
they will result in an incidental increase in the capacity of
main line facilities, or because they will not satisfy the
location or work space requirements of § 2.55(b).” Thus, by
definition, this provision includes the replacement of facilities
that cannot “be located in the same right-of-way or on the




                                10
same site as the facilities being replaced.” 18 C.F.R. §
2.55(b)(ii). Accordingly, by their terms, Sections 157.203(b)
and 157.208(a) specifically and automatically authorize the
main line replacement at issue here as a routine activity in
connection with an eligible facility that cannot be located in
the same right of way or same site, which Columbia Gas has
the right to “self-implement[]” without further authorization
from FERC. (App. 104.)

        Though not disputed here, even the right of blanket
certificate holders to replace eligible facilities is not without
limits. The Dissent points out four such checks: a reporting
requirement, a notice requirement, an environmental-impact-
statement requirement, and monetary restrictions. (Dissent
Op. at 27.)

         Other curbs significantly restrict the nature of
replacement projects. Certificate holders may not construct
new “delivery points” under the guise of replacement. 18
C.F.R. § 157.202(b)(2)(ii)(E).          Also, in general,
“Replacements for the primary purpose of creating additional
main line capacity are not eligible facilities” under blanket
certificate authority.    Id. § 157.202(b)(2)(i). That is,
“Replacements must be done for sound engineering
purposes.” Id.         In clarifying this stricture, FERC
“underscore[d]” that “there must be a physical need to replace
facilities,” such that gas companies may not circumvent the
general requirements for new pipeline construction simply by
designating it “replacement.”         Revision Of Existing
Regulations Under the Natural Gas Act, 64 Fed. Reg. 54522,
54527 (Sept. 29, 1999) (codified at 18 C.F.R 157). FERC
also encourages the enforcement of such regulations through
the filing of complaints against companies that falsely claim




                               11
the need to replace pipelines. Id. Again, none of these
limitations are at issue here; Appellees do not challenge, for
instance, that Line 1655 is being replaced for sound
engineering reasons. But the regulations ensure that gas
companies do not possess unfettered discretion in
constructing and siting replacement pipelines.

B. The District Court’s Opinions

        In October 2013, the District Court granted the
Landowners’ motions for summary judgment, holding that
Columbia did not have the right of eminent domain. The
Court reached this conclusion by turning to one dictionary
definition of the word “replace,” and using it to read an
adjacency requirement into Part 157. In relevant part, the
Court stated:

      Columbia Gas’s contention . . . is that its
      certificate automatically authorizes relocation of
      replacement Line 1655 literally anywhere on
      earth, so long as the replacement “will not
      satisfy the location or work space requirements
      of § 2.55(b).” But this interpretation of the
      regulations puts an excessively expansive gloss
      on the common meaning of “replace,” see
      Webster’s Third New International Dictionary,
      Unabridged, s.v. “replace,” accessed October
      23,       2013,       http://unabridged.merriam-
      webster.com (“1: to place again: restore to a
      former place, position, or condition”), a term
      that generally does not imply significant
      relocation.     Moreover,     Columbia      Gas’s
      interpretation is seemingly contrary to the




                             12
       structure of the regulations, which equate the
       “relocation of existing facilities” with another
       defined term, “miscellaneous rearrangement,”
       see 18 C.F.R. § 157.202(b)(6), not with
       “replacement[],”     see     18     C.F.R.      §
       157.202(b)(2)(i). The meaning of “replacements
       that do not qualify under § 2.55(b),” is, at best,
       ambiguous as it relates to Columbia Gas’s
       replacement Line 1655.

(App. 32-33.) Having created this ambiguity, the District
Court turned to a notice of proposed rulemaking issued by
FERC in 2003 in connection with emergency construction of
natural gas pipelines after 9/11. The Court viewed the notice
of proposed rulemaking as “a fairly definitive interpretation”
of the replacement provision contained in Part 157. (App. 33.)

       The notice was issued in order to “give pipeline
companies greater flexibility to reconstruct pipelines during
emergencies caused by ‘deliberate effort[s] to disrupt the flow
of natural gas.’” (App. 33 (citations omitted).) It states, in
pertinent part:

       [P]art 157, Subpart F, permits replacement
       construction that uses temporary workspace
       beyond the bounds of the temporary workspace
       previously used to construct the original
       facilities as necessary to install replacement
       facilities. These regulations also permit locating
       a portion of mainline, lateral, or compressor
       replacement facilities outside, but presumably
       adjacent to, an existing right-of-way where, for
       whatever reason, the new facilities could not be




                              13
      placed entirely within the original facilities’
      existing right-of-way. These regulations,
      however, do not appear to contemplate mainline
      construction over an entirely different route as
      may be necessary to circumvent the site of a
      disaster if immediate replacement is necessary
      before the original site is again available.

             Emergency Reconstruction of
             Interstate Natural Gas Facilities
             Under the Natural Gas Act, 68
             Fed. Reg. 4120, 4122 (proposed
             Jan. 17, 2003) (to be codified at
             18 C.F.R. 157) (emphasis added).6

6
  The District Court also commented on other portions of the
2003 notice regarding Part 157:

             The agency repeated this general
             idea a number of times: “part 157
             . . . does not permit the extensive
             deviation from an existing right-
             of-way that would presumably be
             necessary to circumvent a
             restricted or quarantined area,”
             “[part 157] was broadened
             incrementally in 1999 to [allow]
             mainline replacements . . . that . . .
             did not lie within the original
             facilities’     footprint,      and
             consequently were outside of the
             section     2.55(b)    replacement
             parameters . . . [but] this




                              14
             The District Court read the Notice
             as imposing an “adjacency”
             requirement onto any replacement
             of a pipeline made under Part 157.
             The Court then also determined
             that since the replacement
             pipeline would be “approximately
             a quarter-mile distant” from the
             existing pipeline and thus, did not


             modification in the breadth of
             eligible    facilities   did    not
             contemplate the more extensive
             rerouting that would be required
             to reach around a cordoned
             accident area,” “[the 1999
             broadening      of     part   157]
             recognized the need to grant
             natural gas companies the
             flexibility to act under blanket
             certificate authority to replace
             facilities where construction of
             new facilities might spill over the
             original temporary workspace or
             permanent right-of-way . . . [but
             did not] envision[] replacement of
             facilities outside the existing
             right-of-way by the creation of an
             entirely new route due to the need
             to circumvent an accident site.

(App. 34-35 (citations omitted).)




                              15
             align with its definition of
             “replace” that required the same
             location, it could not “be properly
             characterized          as       [a]
             ‘replace[ment]’ of an ‘eligible
             facility.’” (App. 36.)

        On November 22, 2013, however, FERC issued a Final
Rule implementing changes to certain portions of Part 157 of
Title 18 of the CFR, which governs the instant case.7 The
Final Rule included a footnote in which FERC identified a
fact pattern essentially identical to the one at issue here —
that is, whether a company can rely on its blanket certificate
to replace the capacity of a segment of an obsolete pipeline
with a new pipeline that may need to be located a
considerable distance from the old pipeline. (See App. 1042.)
In it, FERC specifically states that Part 157 allows for such
replacement even where the replacement is not adjacent to an
existing right of way:

             “[w]hile the Commission has
             indicated previously that it is
             contemplated that replacement
             facilities   constructed     under
             blanket authority would usually be
             located adjacent to, if not within,
             an existing right-of-way, sections
             157.202(b)(2)(1) and 157.210
             permit the construction of non-

7
  This Final Rule has nothing to do with the Notice of
Proposed Rulemaking previously discussed that was referred
to by the District Court.




                             16
                 main line facilities and main line
                 facilities, respectively, without
                 restriction on their location.”8



8
    In full, the footnote reads:

         We note that in instances where a pipeline
         company needs to rely on its Part 157 certificate
         to construct auxiliary or replacement facilities
         because they do not satisfy the location or work
         space limitations of section 2.55, the Part 157
         blanket certificate regulations impose no
         limitations on the placement of the facilities.
         While the Commission has indicated previously
         that it is contemplated that replacement
         facilities constructed under blanket authority
         would usually be located adjacent to, if not
         within, an existing right-of-way, sections
         157.202(b)(2)(1) and 157.210 permit the
         construction of non-main line facilities and
         main line facilities, respectively, without
         restriction on their location. For example, a
         company can rely on its Part 157 blanket
         certificate to replace the capacity of a segment
         of obsolete pipeline with new pipeline that may
         need to be located at considerable distance from
         the old pipeline in order to avoid a housing
         development constructed since the old pipeline
         was installed or to install auxiliary facilities
         such as anodes offset from the existing right-of-
         way to provide cathodic protection.




                                   17
Revisions to Auxiliary Installations, Replacement Facilities,
and Siting and Maintenance Regulations, 78 Fed. Reg.
72794, 72805 n.78 (Dec. 4, 2013) (to be codified at 18 C.F.R.
§§ 157 & 380) (emphasis added). Effectively, FERC
repudiated the District Court’s interpretation of the regulation
at issue.

       On December 13, 2013, Columbia filed Rule 59(e)
Motions to Alter the Judgment of the District Court based on
FERC’s recently issued Final Rule. On May 20, 2014, the
District Court denied Columbia’s Motions to Alter, holding
that the footnote in FERC’s Final Rule was not entitled to
deference under Auer v. Robbins, 519 U.S. 452 (1997)
(holding that deference is owed to an agency’s interpretation
of its own ambiguous regulation). The District Court
described FERC’s Final Rule as an “about-face” (App. 54)
and explained that under Christopher v. SmithKline Beecham
Corporation, it was not entitled to deference because it


Revisions to Auxiliary Installations, Replacement Facilities,
and Siting and Maintenance Regulations, 78 Fed. Reg.
72794, 72805 n.78 (Dec. 4, 2013) (to be codified at 18 C.F.R.
§§ 157 & 380). The Dissent notes the promulgation of this
Final Rule closely following the District Court’s decision as if
this is problematic. To the contrary, we view the Final Rule
as FERC’s specific, reasonable rebuttal to what it viewed as a
total misreading of the regulations governing its operation.
See Christopher v. SmithKline Beecham Corp., 132 S. Ct.
2156, 2166-67 (2012) (noting that “Auer ordinarily calls for
deference to an agency’s interpretation of its own ambiguous
regulation, even when that interpretation is advanced in a
legal brief . . . .”).




                              18
conflicted with FERC’s prior interpretation of Part 157, as set
forth in the Notice of Proposed Rulemaking, and therefore did
“not reflect the fair and considered judgment of the agency.”
(App. 56); see also Christopher, 132 S. Ct. 2156, 2166 (2012)
(Auer deference does not apply where “there is reason to
suspect that the agency’s interpretation does not reflect the
agency’s fair and considered judgment on the matter in
question,” such as where “the agency’s interpretation
conflicts with a prior interpretation”) (internal quotation
marks omitted). Consequently, the District Court denied the
motion and reaffirmed its prior opinion denying Columbia’s
right of eminent domain.

        Columbia challenges the District Court’s orders
relating to the motions for summary judgment, the motions to
alter, and the motions for preliminary injunctions. We address
each matter in turn below.




II. Discussion9

       A. The Motions for Summary Judgment

        “Our review of the grant or denial of summary
judgment is plenary, and we apply the same standard as the
district court.” Mylan Inc. v. SmithKline Beecham Corp., 723

9
  The District Court had jurisdiction under 28 U.S.C. § 1331
and the Natural Gas Act, 15 U.S.C. § 717f(h). We have
jurisdiction pursuant to 28 U.S.C. § 1291.




                              19
F.3d 413, 418 (3d Cir. 2013) (internal quotation marks
omitted). Summary judgment is appropriate where “drawing
all reasonable inferences in favor of the nonmoving party,
there is no genuine issue as to any material fact and . . . the
moving party is entitled to judgment as a matter of law.”
Lexington Ins. Co. v. W. Pa. Hosp., 423 F.3d 318, 322 n.2 (3d
Cir. 2005) (internal quotation marks omitted). In reviewing
cross-motions for summary judgment, we view the facts
contained in each motion in the light most favorable to the
nonmoving party. Heffner v. Murphy, 745 F.3d 56, 65 (3d
Cir. 2014).

        We will reverse the District Court’s orders granting the
Landowners’ motions for summary judgment and denying
Columbia’s motions for partial summary judgment because
the Court erred in reading an adjacency requirement into the
provision regarding replacement pipelines in Part 157 of
FERC’s regulations. The regulations are unambiguous.
Section 157.202(b)(2)(i) defines an “eligible facility” as
including “main line, lateral, and compressor replacements
that do not qualify under § 2.55(b) of this chapter because
they will result in an incidental increase in the capacity of
main line facilities, or because they will not satisfy the
location or work space requirements of § 2.55(b).” Section
2.55(b) covers replacement facilities that “will be located in
the same right of way or on the same site as the facilities
being replaced, and will be constructed using the temporary
work space used to construct the original facility.” Therefore,
a mainline replacement, as in the case of Line 1655, is an
eligible facility under Part 157 and covered under Columbia’s
certificate, by definition, because it involves construction
outside of the existing right of way.




                              20
       The District Court erred in adopting its own definition
of “replace” as meaning putting something back in the same
place. The meaning of “replace,” as commonly understood, is
not so limited. One replaces electrical wiring in a house, for
example, by removing worn out or obsolete wires and putting
in new ones, even if the new wires are routed differently from
the original wires. The District Court, and the Dissent, omit
the most relevant definitions of the word “replace”:

      2: to take the place of : serve as a substitute or
      successor of : succeed, supplant 
      ...
      4: to fill the place of : supply an equivalent for < a
      broken toy should not be immediately replaced . . .>

Webster’s Third New International Dictionary 1925 (3d ed.
1993). Put simply, in common parlance, “replace” can mean
to substitute for, or it can mean to literally re-place, to put
back in the same position. Because the regulations here
concern replacing old pipeline, i.e., substituting new for old,
the former definition is the only appropriate one. That
definition of replace, to provide an equivalent or substitute,
contains no inherent adjacency requirement. Accordingly, the
District Court’s and the Dissent’s, reading injects ambiguity
into the regulation where none exists. The District Court
should have ended its analysis by concluding that the
regulations unambiguously permitted Columbia to complete
the replacement of Line 1655 outside the existing right of
way with its existing FERC certificate.

      The District Court and our dissenting colleague would
have a replacement not be a replacement, but rather a




                              21
“relocation” if constructed in a different place than the
original pipeline. But how can this square with Section
157.202(b)(2)(i), which allows for “replacements” outside the
existing right of way, so long as the gas company holds a
blanket certificate of public convenience and necessity?

       More importantly, however, the definition of “replace”
put forward by the District Court, and now described as the
“better reading” by our dissenting colleague, (Dissent Op. at
9), is simply incompatible with the statutory scheme and
therefore not a reasonable interpretation of the word’s
meaning in this context. The Dissent agrees with the District
Court in concluding that the word “replace” should be read in
the regulation to mean, to “restore to a former place, position,
or condition.” (Dissent Op. at 8). Finding this definition to be
favorable, the Dissent argues that “[t]he fact that there are at
least two ways of understanding the word ‘replacement’
shows that it is ambiguous . . . .” (Dissent Op. at 11.) In fact
there is no ambiguity because the definition proposed by the
Dissent is inapplicable here for two reasons.

        First, as noted above, using the definition of “replace”
supplied by the Dissent would render portions of the statute
nonsensical. Even the Dissent notes that, “sound principles of
interpretation ‘dictate that a regulatory scheme should be read
as a whole, so that effect is given to all its provisions.’”
(Dissent Op. at 7.). (quoting Cumberland Coal Res., LP v.
Fed. Mine Safety & Health Review Comm’n, 515 F.3d 247,
254 (3d Cir. 2008). In determining whether a statute is
ambiguous, we:

       account for both the “specific context in which . . .
       language is used” and “the broader context of the




                              22
       statute as a whole.” A statutory “provision that may
       seem ambiguous in isolation is often clarified by the
       remainder of the statutory scheme . . . because only
       one of the permissible meanings produces a
       substantive effect that is compatible with the rest of the
       law.”

Utility Air Regulatory Group v. E.P.A., 134 S. Ct. 2427, 2442
(2014). If “replace” were limited to restoring to a former
place or position, why would Section 2.55(b) specify that it
applies only to replacements “located in the same right-of-
way or on the same site as the facilities being replaced”?
Similarly, Section 157.202(b)(2)(i) defines an “eligible
facility,” inter alia, as a replacement that “will not satisfy the
location or work space requirements of § 2.55(b),” that is, a
replacement that is situated outside the position of the
previous pipeline. This conclusively proves that the plain
meaning of replace in this context is not to restore to a former
place or position.

        If we were to apply the Dissent’s suggested definition
of the word “replace” to the regulation, the result would be
absurd–a replacement could never occur under Part 157 in the
situation contemplated. Where a replacement facility cannot
be “located in the same right-of-way or on the same site as
the facilities being replaced,” 18 C.F.R. § 2.55(b), it clearly
cannot take the former place or position of the replaced
facility. Finally, the Dissent’s definition would contravene
Section 157.202(b)(ii)(B), which states that an “Eligible
facility does not include . . . [a]n extension of a main line,
except      replacement     facilities  covered    under      §
157.202(b)(2)(i).” Thus, far from requiring replacements to
take the place of the old pipeline, the regulations explicitly




                               23
recognize that replacement pipelines may properly result in
extensions of a main line.10

        Second, a clear understanding of the definition adopted
by the District Court and the Dissent shows its inapplicability
to the statutory context here. To “restore” an object to a
“former place,” (Dissent Op. at 8) necessarily implies that the
object previously occupied a certain position, and that same
object is being returned to that position. Another way to
understand this definition is by considering “replace” to mean
literally “re-place,” whereby an object is removed, possibly
modified, and returned to its original location. For instance:
“after dusting the vase, she replaced it on the shelf” 11;
“[r]eplace your boots on your bare feet, and paddle across
waterway with well-protected feet”12; “replaced the card in
the file.”13


10
   Perhaps recognizing these points, the Dissent argues that it
is not claiming that the pipeline must be replaced in “exactly
the same spot.” (Dissent Op. at 9.) This contradicts its chosen
definition, however. One cannot both claim that replace
means to restore to the same place or position, and that it
means to install in a different place or position. And once one
acknowledges that a replacement, i.e. substitute, might well
occupy a different location from the thing it has replaced, as
we well agree, there is no inherent limit in the word “replace”
as to where a replacement may be situated.
11
        Replace,      Cambridge        Dictionaries     Online,
http://dictionary.cambridge.org/us/dictionary/        american-
english/replace (last visited September 12, 2014).
12
         Replace,        Oxford        English       Dictionary,
http://www.oed.com/view/Entry/162819?rskey=




                              24
        In other words, an object is placed back in its former
location.14 One cannot place back something which never
was placed in that position to begin with. Thus, the Dissent’s
definition necessarily allows Columbia only to place the same
pipeline back again in its former location. Accordingly if
Columbia installed a new pipeline as part of a replacement
project, even in the original right of way, it would
automatically be in violation of the certificate, because it
would not be “replacing” a pipeline back to its original site,
i.e., it would not be “restoring” any pipe to its “former”
position. Thus, the definition favored by the District Court
and Dissent is so stringent as to be absurd and cannot govern
here.15

       The District Court also erred in relying on FERC’s
post-9/11 notice of proposed rulemaking, as requiring that


BbM3iQ&result=2&isAdvanced=false             (last     visited
September 12, 2014)).
13
   Webster’s Third New International Dictionary 1925 (3rd
ed. 1993).
14
   While the Dissent accuses us of “cherry-pick[ing]” these
examples, we cite them simply as representative uses of the
word “replace” when used in the sense of restoring to a
former place. (Dissent Op. at 9 n.6.) If there is another way
of employing the word in this context, we have not
encountered it and the Dissent does not supply it.
15
   Instead, “replace” in the broad sense of “to furnish an
equivalent or substitute” controls “especially” in the case
when referring to something that “has been lost, depleted,
worn out, or discharged . . . .” American Heritage Dictionary
of the English Language 1479 (4th ed. 2009).




                             25
replacements must be adjacent to replaced pipelines. This
notice concerned the previously unaddressed situation of the
restoration of gas service in the aftermath of a disaster. A
close examination of the language of the notice makes
manifest the error of relying on it as imposing or confirming
an “adjacency” requirement in the law. For example, it states
that replacement facilities contemplated under Part 157 would
be “outside, but presumably adjacent to, an existing right of
way.” Emergency Reconstruction of Interstate Natural Gas
Facilities Under the Natural Gas Act, 68 Fed. Reg. at 4122
(emphasis added). There is nothing controversial or new in
this statement. A replacement pipeline would “presumably”
be adjacent to an existing pipeline for a number of practical
reasons – cost, environmental permitting limitations, capacity
requirements, and convenience. This does not mean, however,
that a replacement pipeline is required to be adjacent to an
existing right of way. The other sentence noted by the
Dissent is similarly inconclusive: “[t]hese regulations,
however, do not appear to contemplate mainline construction
over an entirely different route as may be necessary to
circumvent the site of a disaster . . . .” Id. (emphasis added).
Again this is dicta, but even more it states the obvious:
regulations that speak to replacing “physically deteriorated or
obsolete” pipeline indeed might not be viewed as
“contemplating” completely changing the location of a totally
obliterated pipeline to circumvent a disaster.16 Nowhere does

16
   The notice dealt specifically with emergencies such as a
“sudden unanticipated loss of natural gas or capacity,” not
deteriorating pipelines. 68 Fed. Reg. at 4120. Presumably
FERC wanted to make clear that whether existing lines were
rendered inoperable or were totally destroyed due to a
disaster, re-routing was permissible. One cannot fault FERC




                              26
the Notice of Proposed Rulemaking state that replacement
pipelines, in a non-emergency context, must be located
adjacent to the original right of way.17


for wanting to cover all bases in such a situation, lest
someone contend that “replacement” in the existing
regulations applied only to the routine replacement of
pipelines that “have or will soon become physically
deteriorated or obsolete . . . .” 18 C.F.R. § 2.55(b)(1).
17
   Indeed, FERC did not impose an adjacency requirement in
adopting that portion of Section 157.202(b)(2)(i) which
allows replacement construction outside the original right of
way. In the relevant Final Rule, several comments had
“argue[d] that replacements not in the same ROW [right of
way] should be covered under the blanket certificate instead
of requiring a separate §7(c) application.” Revision of
Existing Regulations Governing the Filing of Applications for
the Construction and Operation of Facilities To Provide
Service or To Abandon Facilities or Service Under Section 7
of the Natural Gas Act, 64 Fed. Reg. 26572, 26580 (May 14,
1999) (codified at 18 CFR 157). Accordingly, one such
comment proposed the clause that was subsequently codified,
allowing construction outside the previous right of way.
FERC thus agreed with the comments, stating broadly that:
“We intend to allow replacement facilities that do not qualify
under §2.55(b) because of land requirements to be eligible
facilities that can be constructed under §157.208 of the
blanket certificate. Further, to the extent that pipelines require
more ROW than is provided for in appendix A to part 2 for
replacement projects, including those not in the original
footprint, such as river crossings, etc., those replacements
would qualify as eligible facilities under our proposal.” Id.
The only caveats noted by FERC were that such replacements




                               27
       The Notice of Proposed Rulemaking, in any event, is
entirely consistent with the plain text of the regulations,
authorizing replacements by certificate-holders outside the
right of way without any explicit adjacency requirement.
Indeed, the Final Rule established that FERC views its
regulation the same way. Accordingly, we need not even
consider principles of deference where the regulation is
unambiguous. See Christensen v. Harris Cnty., 529 U.S. 576,
588 (2000) (“Auer deference is warranted only when the
language of the regulation is ambiguous.”) The regulation
speaks for itself, such that Columbia is entitled to the
easements necessary to complete the replacement of Line
1655. The District Court erred in concluding otherwise.

       For its part, the Dissent contends that (1) the
regulations are ambiguous because of the different possible
meanings of “replace”, (2) the Notice of Proposed
Rulemaking is “plainly in opposition” to the Final Rule, and
(3) therefore the Final Rule is not entitled to Auer deference.
(Dissent Op. at 20); Christopher v. SmithKline Beecham
Corp., 132 S. Ct. 2156, 2166 (2012) (noting that Auer
deference may not be appropriate where an “agency’s
interpretation conflicts with a prior interpretation . . . .”)
Even putting aside the fact that the meaning of “replace” is
unambiguous, as noted above, the caveats, vague language,
and highly specific nature of the situation dealt with in the
Notice of Proposed Rulemaking establish that there is no
conflict with the Final Rule. Further, the Final Rule itself
recognizes, and perfectly harmonizes with, the language of
the previous Notice: “[w]hile the Commission has indicated


were subject to environmental restrictions and landowner
notice provisions.




                              28
previously that it is contemplated that replacement facilities
constructed under blanket authority would usually be located
adjacent to, if not within, an existing right of way, sections
157.202(b)(2)(1) and 157.210 permit the construction of non-
main line facilities and main line facilities, respectively,
without restriction on their location.” 78 Fed. Reg. at 72805
n.78 (emphasis added).

        Even if we were to assume that the regulations are
ambiguous, the interpretation of the Final Rule would still
control. That is because the Final Rule is fully consistent
with the Notice, and, as an agency interpretation of its own
regulation, it is deserving of deference. Decker v. Nw. Envtl.
Def. Ctr., 133 S. Ct. 1326, 1337 (2013) (“It is well established
that an agency’s interpretation need not be the only possible
reading of a regulation—or even the best one—to prevail.
When an agency interprets its own regulation, the Court, as a
general rule, defers to it unless that interpretation is plainly
erroneous or inconsistent with the regulation.”) (internal
quotations omitted). Thus, even if we accepted the Dissent’s
purported ambiguity in the regulations, FERC’s interpretation
in the Final Rule should control, and Columbia would remain
entitled to the sought easements.

       The Dissent also claims that the Final Rule is simply a
“post hoc rationalization” on the part of FERC, and therefore
not deserving of Auer deference. (Dissent Op. at 17.) We
acknowledge that Auer deference may not be appropriate
where an interpretation constitutes a “‘post hoc
rationalizatio[n]’ advanced by an agency seeking to defend
past agency action against attack.” Christopher, 132 S. Ct. at
2166 (emphasis added). But in this case, there is no past
agency action that FERC is seeking to defend. Columbia




                              29
simply replaced its pipeline under its blanket certificate
outside the original right of way, and FERC later made clear
in the Final Rule that Columbia had the authority under the
applicable regulations to do so. FERC is not a party to this
action, nor does it have any reason to favor Columbia’s
interpretation over the Landowners’, but, we submit, only
desires to make clear what the regulations provide. The Final
Rule accordingly should not be read as any type of post-hoc
rationalization.

       In the end, the Dissent’s reading appears to be aimed
primarily at avoiding what it perceives to be constitutional
problems, namely “a grant of limitless authority.” (Dissent
Op. at 32.) As set forth above, blanket certificate-holders do
not possess unfettered discretion to replace pipeline. They
are constrained by cost limitations, here waived by FERC
because of Columbia’s good faith attempts at compliance, as
well as notice requirements and environmental impact.18
Further, replacements may not be installed simply because a
company wishes to increase a pipeline’s capacity. Rather,
such projects may only be undertaken for “sound engineering
purposes.” 18 C.F.R. § 157.202(b)(2)(i). Appellees do not
claim that the replacement project was undertaken for
anything other than “sound engineering purposes.” Further,
even if constitutional issues might be implicated in a facial
challenge, that would be an issue for another case, but that is
not this case. We note that this constitutional argument was


18
  And, Columbia would appear to be constrained in replacing
outside the existing right of way by the extra costs of doing
so, including costs of negotiation and or litigation with
landowners.




                              30
never raised by Appellees, has not been briefed, and therefore
is not properly before us.

        Lastly, the Landowners argue that the “miscellaneous
rearrangement” provision of Part 157 limits Columbia’s
ability to replace the pipeline. This is incorrect.
“Miscellaneous rearrangement” is defined, in part, as “any
rearrangement of a facility, excluding underground storage
injection/withdrawal wells, that does not result in any change
of service rendered by means of the facilities involved,
including changes in existing field operations or relocation of
existing facilities.” 18 C.F.R. § 157.202(b)(6). The
Landowners claim that such a relocation may only take place
“[o]n the same property.” Id. § 157.202(b)(6)(i). As the
District Court noted, however, Section 157.202(b)(6) lists the
“three characteristics of ‘miscellaneous rearrangements’ in
the disjunctive.” (App. 37.) Thus a relocation may take place
on the same property, or it could occur, inter alia, “[w]hen
required by . . . encroachment of residential, commercial, or
industrial areas.” Id. § 157.202(b)(6)(ii).

       But this is beside the point. The fact that the
“miscellaneous rearrangement” provision contemplates a
scenario in which a pipeline must be “relocated” due to
encroaching residential developments actually only goes to
show that this is referring to a relocation, and not a
replacement. Thus, “relocation,” as used here, involves
moving an existing entity to a new location, whereas
“replacement” would involve a substitution of new for old.
Accordingly, Section 157.208(a) treats “miscellaneous
rearrangements” as something different from “replacements”
of eligible facilities. Here, Columbia does not seek to move
the existing pipeline to a new location. Rather, Columbia will




                              31
construct a new facility to serve in place of the deteriorating
one. Thus, as Columbia argues, it is replacing Line 1655, not
relocating it.19

       Under the plain language of FERC’s regulations,
Columbia is automatically authorized to replace Line 1655
according to its proposed plan. Pursuant to its FERC
Certificate, Columbia has the right of eminent domain over
the easements that it seeks from the Landowners.
Accordingly, we will reverse the orders of the District Court
granting the Landowners’ motions for summary judgment and
denying Columbia’s motions for partial summary judgment.20

       B. Motions for Immediate Possession

       Columbia argues that we should grant it immediate
possession of the easements by entering preliminary
injunctions. It urges that further delay will be harmful to it
and the public. If it is not able to begin replacement of Line
1655 until the determination of just compensation, the timely
completion of the project will be jeopardized. The District

19
   The Landowners, in their brief, argued that Columbia seeks
an “extension” of its pipeline requiring it to acquire a new
certificate authorizing the project, pursuant to 15 U.S.C. §
717f(c)(1)(A). (Landowners’ Br. at 11.) At oral argument,
however, the Landowners conceded that Columbia does not
seek an extension of its pipeline. We therefore do not address
this argument.
20
    Having determined that the District Court erred in its
disposition of the motions for summary judgment, we will
dismiss the appeal of the Court’s judgment on the motions to
alter as moot.




                              32
Court’s ruling that Columbia had not established the right to
condemn the necessary easements obviously doomed
Columbia’s request. Given our ruling that recognizes
Columbia’s right of eminent domain, the issue of the
preliminary injunction is properly before us. We believe that
we can easily decide this issue in the first instance, such that
remand, with its attendant delay, is unnecessary. This is not a
“normal” preliminary injunction, where the merits await
another day. In those situations, the probability of success is
not a certainty such that weighing the other factors is
paramount. Here, there is no remaining merits issue; we have
ruled that Columbia has the right to the easements by eminent
domain. The only issue is the amount of compensation—
which will definitely be determined on remand, but the result
of which can have no affect on Columbia’s rights to the
easements. That Columbia’s entitlement to relief comes in the
form of injunctive relief should not dictate that we impose
similar constraints on our grant of that relief in this context.
Nonetheless for the sake of completeness and because the
District Court and Dissent seek to limit Columbia’s
entitlement we will examine the other factors. We believe
they weigh in favor of granting the preliminary injunctions to
which Columbia is entitled.

        In determining whether a party is entitled to a
preliminary injunction, we normally consider four factors:
“(1) whether the movant has shown a reasonable probability
of success on the merits; (2) whether the movant will be
irreparably injured by denial of the relief; (3) whether
granting preliminary relief will result in even greater harm to
the nonmoving party; and (4) whether granting preliminary
relief will be in the public interest.” Am. Express Travel




                              33
Related Servs. v. Sidamon-Eristoff, 669 F.3d 359, 366 (3d Cir.
2012) (internal quotation marks omitted).

       Having already determined that Columbia has
succeeded on the merits, we now examine whether Columbia
will suffer irreparable injury if it is denied relief. Columbia
explains that pipeline construction season is relatively short
and late to begin — the weather from November through
February generally makes construction impractical and
expensive.21 Columbia states that if construction on the
properties does not begin by now (actually September 1,
2014), weather events could have a significant disruptive
effect and potentially delay the replacement of the pipeline
until 2015. Columbia explains that there are safety concerns
associated with an aging, unreliable pipeline, and that delay in
possession of the easements will likely cause it to miss the in-
service deadline in time for the beginning of the heating
season on November 1, 2014. If Columbia misses the in-
service deadline, it will lose the right to seek reimbursement
from its customers. Thus the harm to Columbia appears to
involve its safety, reputation, and economic interests.

      Columbia points to the Fourth Circuit’s opinion in
East Tennessee Natural Gas Company v. Sage, 361 F.3d 808

21
   Columbia has submitted two affidavits in support of its
motions for immediate possession–the affidavit of Doug
Holley (former Manager of Asset Management for Columbia
Gas and current Vice President of Projects for Contract Land
Staff, which was hired by Columbia Gas to assist it in
acquiring the easements for Line 1655) and the affidavit of
Jacob Frederick (Manager of Project Management for
Columbia Gas).




                              34
(4th Cir. 2004), in arguing that a preliminary injunction is
warranted where a delay in construction of a pipeline would
cause “significant financial harm” to both a gas company and
its customers. Id. at 828-29. The Fourth Circuit explained that
East Tennessee Natural Gas Company would be forced to
breach certain contractual obligations if it were forced to
delay construction in order to hold hearings on just
compensation. Id. The Landowners argue that Sage is
inapposite because Columbia has not shown that it will lose
more than $5 million (which was the estimated loss in Sage).
The Landowners also point to Third Circuit precedent stating
that “a purely economic injury, compensable in money,
cannot satisfy the irreparable injury requirement,” except
where “the potential economic loss is so great as to threaten
the existence of the movant’s business.” Minard Run Oil Co.
v. United States Forest Serv., 670 F.3d 236, 255 (3d Cir.
2011) (internal quotation marks omitted). Although Columbia
has not cited a specific dollar amount for the financial harm it
faces were we to deny relief, the harm alleged is not one of
“purely economic injury.” Here, there are also safety and
potential liability concerns caused by an inability to meet the
heating deadline.

       Moreover, the harm to the Landowners that will result
if we grant Columbia’s preliminary injunctions is minimal.
Since we have already determined that Columbia has the right
of eminent domain, it is a certainty that the requested
easements will be granted. The Fifth Amendment also
guarantees that the Landowners will be justly compensated.
The Landowners have not stated any concrete injury other
than the loss of the easements over their land, which will
definitely occur, whether or not we grant Columbia
immediate possession of the easements.




                              35
        Finally, we examine the public interest involved in
Columbia’s obtaining relief – it is this factor that
overwhelmingly weighs in favor of granting Columbia’s
preliminary injunctions. The Landowners state, summarily,
that “while the public does have an interest in the pipeline
being replaced for safety reasons, an additional delay in
replacement of Line 1655 will not result in any substantial
harm to the public.” Landowners’ Br. 35. Columbia has
explained, however, that the safety risks associated with a
delay in the replacement work and acquisition of the
easements will increase daily. In his affidavit, Jacob
Frederick elaborated upon the safety risks: “the Pipeline may
fail, collapse, explode, or leak, causing bodily and property
injury or death and/or leaving the residents of York County
without gas service.” (Frederick Aff. 3.) In addition to these
safety concerns, Columbia has made it clear that the residents
of York County could possibly be without heat the entire
winter if construction of the replacement does not begin soon.

       Weighing all of the relevant factors, we conclude that
Columbia is entitled to injunctive relief and therefore will be
granted immediate possession of the easements.

III. Conclusion

       In sum, we will reverse the orders of the District Court
(1) granting the Landowners’ motions for summary judgment,
and (2) denying Columbia’s motions for partial summary
judgment and for preliminary injunctions. We will dismiss the
appeal of the order concerning the motions to alter as moot.
Finally, we will remand to the District Court to enter the
preliminary injunctions and conduct further proceedings.




                              36
JORDAN, Circuit Judge, dissenting

        The Majority interprets the pertinent regulations to
unambiguously allow private gas companies to replace a
pipeline anywhere, on anybody’s property, without any type
of formal administrative review. In deciding that the Federal
Energy Regulatory Commission (“FERC”) has extended such
a broad grant of the sovereign power of eminent domain to
private companies, the Majority relies on a definition of
“replacement” not provided in the text of the regulations but
supplied by Columbia, even though it is at odds with what
Columbia admits is the common understanding of what
constitutes a “replacement” and despite the fact that FERC
had never adopted that definition until, in the middle of an
unrelated rulemaking, the agency crafted a footnote in
reaction to the District Court’s decision in this case. In my
view, the Majority’s limitless reading of the regulations is
deeply problematic and renders them constitutionally suspect.
To avoid logical difficulties within the regulations, as well as
to avoid constitutional concerns, some sort of locational
limitation must serve as a constraint on pipeline replacement
outside of an original right-of-way.

        I agree with the District Court that the regulations are
ambiguous and therefore resort to FERC interpretations is in
order. But FERC has been inconsistent in its explanations of
the regulations, and the agency’s most recent interpretation
does not warrant deference. FERC’s previous interpretation,
before it issued its footnoted reaction, reasonably indicated
that there is indeed a locational limitation on pipeline
replacements outside of an original right-of-way. Because the
pipeline project at issue here does not adhere to any locational
limitation at all, it is not a “replacement” within the meaning
of that term in the regulations. As a consequence, Columbia
should be required to petition FERC for a new certificate of
public convenience and necessity before being permitted to
condemn easements on property previously unaffected by
Columbia’s pipeline. I therefore respectfully dissent.

I.    Background

        On January 7, 1983, Columbia obtained a blanket
certificate of public convenience and necessity (the
“Certificate”) that authorized the company to construct and
operate a natural gas pipeline, known as “Line 1655,” at the
location specified in the application.       The Certificate
continues to authorize the company to engage in limited,
routine activities with regard to that main-line facility, as
expressly identified in FERC regulations. But, “[f]or other
categories of activities, which may potentially require more
scrutiny and opportunity for public participation,” the
Certificate calls for the company to submit to further
regulatory procedures. (App. at 104 (footnote omitted).)
Columbia now seeks to use its decades-old Certificate to
construct a “replacement” pipeline “up to a mile away” from
the original Line 1655 and on the lawns of the homes of
Dwayne and Ann Brown, Bradley and Elizabeth Herr, Myron
and Mary Jo Herr, and Douglas and Tessa Hilyard
(collectively, the “Landowners”). (Appellee’s Br. at 7.)

       Columbia attempted at first to negotiate easements
across the Landowners’ properties but was refused. It warned
the Landowners that the offers it had made “do[] not
represent Columbia’s view of the impact of the project on the
fair market value [of the properties]. To the contrary,
Columbia believes that the impact on fair market value will




                             2
be much less … .” (App. at 277, 301, 342, 379.) If the
Landowners declined Columbia’s initial offers, it threatened,
“Columbia w[ould] pursue the alternate acquisition process
provided to natural gas companies by the Natural Gas Act.”
(App. at 278, 302, 343, 380.) In other words, interpreting its
thirty-year-old Certificate to be a blank check for land
condemnation, Columbia negotiated with an implicit threat:
take our offers now or forfeit your property rights later, for
considerably less money, in a condemnation proceeding.1
After the Landowners maintained their rejection of
Columbia’s offers, the company sought to make good on that
threat by filing the eminent domain suit now on appeal.

       The District Court granted the Landowners’ motions
for summary judgment on the question of Columbia’s
asserted right to the easements. In denying Columbia’s
motion for partial summary judgment on the same issue, the
District Court held that “the project is not automatically
authorized as a ‘replace[ment]’ of an ‘eligible facility’
pursuant to 18 C.F.R. §§ 157.202(b)(2)(i) & 157.208(a).”
(App. at 35.) Columbia petitioned to alter or amend the
judgment, which was denied. The Court observed that
“[Columbia]’s attack does not point to an actual error in
reasoning behind the Court’s judgment. Instead, Columbia

      1
         The Majority labels this a “sensationalist reading of
Columbia’s statement” that “has no basis in the record.”
(Maj. Op. at 7 n.3) I will leave it to the readers of our
competing opinions in this case to determine who may be
indulging in the more extravagant language. Suffice it to say
here that, in the language quoted above, there is a basis for
the observation that Columbia negotiated with the threat of
condemning the easements for less than the earlier offers.




                              3
… asserts that the Court should wholly defer to an agency
interpretation that – according to precedent that Columbia …
ignores – is properly due very little deference, if any beyond
its power to persuade.” (App. at 56.) The Court’s reference
to “an agency interpretation” is to FERC’s “about-face” (App.
at 54), discussed below, on whether a locational limitation
restricts where a “replacement” pipeline can be put.

II.    Discussion

        Until recently, Columbia would not have been able to
construct pipeline on a new route, as they are attempting to do
in the proposed Line 1655 project, without seeking a new
certificate of public convenience and necessity associated
with the new right-of-way. At least not according to FERC.
In 2003, that agency issued a notice entitled Emergency
Reconstruction of Interstate Natural Gas Facilities Under the
Natural Gas Act, 68 Fed. Reg. 4120, 4122 (proposed Jan. 17,
2003) (to be codified at 18 C.F.R. pt. 157) (hereinafter
Emergency Reconstruction Notice or Notice),2 in which it
discussed at length its then-current interpretation of the
regulations now in question, particularly Title 18, Part 157 of
the Code of Federal Regulations, which governs “eligible
facilities,” 18 C.F.R. § 157.202, .208. An eligible facility is a
natural-gas installation, such as a pipeline, eligible for
alteration, such as replacement, under the original certificate

       2
        Ultimately, FERC promulgated a Final Rule based on
the Emergency Reconstruction Notice.               Emergency
Reconstruction of Interstate Natural Gas Facilities Under the
Natural Gas Act, 68 Fed. Reg. 31,596 (May 18, 2003) (to be
codified at 17 C.F.R. pt. 157) (hereinafter Emergency
Reconstruction Final Rule).




                               4
granted for the development of that facility. 18 C.F.R.
§ 157.202(b)(2).3 FERC apparently saw a shortcoming in the
regulations, namely that they do not allow companies to
effectively respond to an emergency that might require a
pipeline to be moved or new pipeline to be installed on a
route that varies significantly from the right-of-way
contemplated in an already-issued certificate. Id. at 4120-24.
For example, in the Emergency Reconstruction Notice, FERC
indicates that § 2.55 of the regulations,4 which governs
replacement projects within an authorized right-of-way, is
insufficient to address an emergency situation because it does
not allow for construction “outside the footprint of existing
facilities.” Id. at 4123.

       The Notice also says that “[P]art 157 . . . provides [a]
vehicle for reconstruction of facilities … but this authority is
… limited.” Id. at 4121. It goes on to explain that, “[a]cting


       3
          Section 157.202(b)(2)(i) provides, in relevant part,
that “eligible facility includes main line, lateral, and
compressor replacements that do not qualify under § 2.55(b)
of this chapter because they … will not satisfy the location or
work space requirements of § 2.55(b).”             18 C.F.R.
§ 157.202(b)(2)(i).
       4
          Section 2.55(b)(1) excludes from the definition of
facilities the construction of which requires obtaining a new
certificate those projects “which constitute the replacement of
existing facilities that have or will soon become physically
deteriorated or obsolete, to the extent that replacement is
deemed advisable, if … [t]he replacement facilities … will be
located in the same right-of-way or on the same site as the
facilities being replaced.” 18 C.F.R. § 2.55(b)(1)(ii).




                               5
under blanket authority, [i.e., the authority under Part 157
conferred by a certificate,] a pipeline may install new
facilities on a new right-of-way, which may be acquired
through the pipeline’s exercise of eminent domain.” Id. That
authority “permit[s] locating a portion of mainline …
replacement facilities outside, but presumably adjacent to, an
existing right-of-way … .” Id. at 4122 (emphasis added).
FERC further recognized this locational limitation on Part
157 authority by saying that “[t]hese regulations … do not
appear to contemplate mainline construction over an entirely
different route as may be necessary to circumvent the site of a
disaster if immediate replacement is necessary before the
original site is again available.” Id. (emphasis added).

        I understand that language to mean, as the District
Court did, that Part 157 authorizes “replacements” that may
involve placing a pipeline some minimal distance from its
original right-of-way but that such a project must indeed
involve only a very limited deviation from that route. The
Majority, at Columbia’s urging, sees the matter quite
differently. As Columbia put it in argument before the
District Court, when it comes to replacements, “[u]nder 157
there is no location restriction. There is no proximity
restriction.” (App. at 776.)

        What there is, in short, is an ambiguity in the use of
the word “replacement” in the regulations. See In re Phila.
Newspapers, LLC, 599 F.3d 298, 304 (3d Cir. 2010) (stating
that a regulatory provision is ambiguous “where the disputed
language     is    reasonably susceptible       of    different
interpretations” (citation and internal quotation marks
omitted)). Despite the Majority’s assertion to the contrary,
the meaning of that term is not clear, and we are left to




                              6
dispute whether a pipeline “replacement” outside of an
original right-of-way includes a locational limitation or is
instead a concept without physical limits. That ambiguity is
the first of two related problems in this case. The second is
that the alternative interpretations of the ambiguous
regulation are not equally innocuous. The one advocated by
Columbia and adopted by the Majority raises internal
inconsistencies and constitutional issues that can and ought to
be avoided. I discuss both of those problems in turn.

       A.     Ambiguity & Deference

              1.     Ambiguity

        The Majority concludes that the regulations are
unambiguous primarily by relying on the interplay between
the right-of-way locational limitation in § 2.55(b) and the lack
of an express locational limitation in the definition of
“eligible facility” in § 157.202(b)(2)(i). For two reasons, I
disagree with the conclusion my colleagues draw from that
difference. First, sound principles of interpretation “dictate
that a regulatory scheme should be read as a whole, so that
effect is given to all its provisions.” Cumberland Coal Res.,
LP v. Fed. Mine Safety & Health Review Comm’n, 515 F.3d
247, 254 (3d Cir. 2008) (internal quotation marks omitted).
As described in more detail herein, the Majority’s approach
fails to do that: it conflates “replacement” and “relocation,”
even though each has a specific and unique meaning in the
regulations. Also, by interpreting the term “replacement” so
broadly, it undermines § 2.55(b) because it leaves practically
no limitation for replacement projects outside of an existing
right-of-way. Further, it allows gas companies to circumvent
the important notice and hearing requirements of §§ 157.6




                               7
and 157.10, which necessitate providing notice to both
directly and indirectly affected property owners and an
opportunity to participate in a regulatory hearing regarding
certificate petitions.5

       Second, the phrase “replacements that do not qualify
under § 2.55(b) … because they … will not satisfy the
location or work space requirements of § 2.55(b),” 18 C.F.R.
§ 157.202(b)(2)(i), is ambiguous because Part 157’s use of
“replacement” is reasonably susceptible to at least two
different interpretations. The District Court, relying on the
dictionary, defined “replace” as “to place again: restore to a
former place, position, or condition,” which, as the Court
noted, suggests either no relocation or an insignificant
relocation. (App. at 32.) The Majority, however, disagrees
with that definition and says that, “[p]ut simply, in common
parlance, ‘replace’ can mean to substitute for.” (Maj. Op. at
21.) That is one reading of “replace.” But, although my
colleagues think their selected definition is the only
applicable one, another and better reading in this context,



       5
           In this same vein, the Majority claims that a
significant check on a natural gas company’s power to
condemn easements under Part 157 for pipeline replacements
is that the company must have within its possession a blanket
certificate. But FERC’s statement that “[a]lmost all interstate
gas pipelines now hold [P]art 157 blanket certificates that
permit the automatic construction … of certain ‘eligible
facilities’” suggests that the Majority’s distinction is in effect
no distinction at all. Emergency Reconstruction Final Rule,
68 Fed. Reg. at 31,598.




                                8
which involves locational issues, is the one chosen by the
District Court.6

       The Majority’s preferred reading of “replace” leads it
to declare that applying a location-focused definition of the
term is “absurd.” (Id. at 24.) It asserts that the position taken
by the District Court and that I am advocating requires the
replacement pipeline to be in exactly the same spot as the
original. That is not so, and ordinary speech is not so rigid, as
one of the Majority’s own examples indicates: “after dusting
the vase, she replaced it on the shelf.” (Id. at 25 (internal
quotation marks omitted).) When the vase makes it back onto
the shelf, it has been replaced there, whether it is an inch or
two to the left or right of where it had been. The location for
the replacement is not a matter of pinpoint accuracy, but there
is a limit. No one would describe the action as “replacing”
the vase if it were put in another room. The Majority’s
certitude cannot mask the fundamental problem with its view.
If the only requirement for a replacement is that it
“substititut[es] new for old” (Maj. Op. at 21, 32), then a gas
company may now replace pipeline originally located in
York, Pennsylvania, anywhere in the United States, from

       6
          The Majority also claims that I would require
Columbia to use the same pipe in its construction efforts for
those efforts to be categorized as a “replacement.” (Maj. Op.
at 25-26.) The Majority cherry-picks examples from the
dictionary and improperly treats the characteristics of those
suggestions as limitations on the term “replace.” Nothing in
what the District Court said or what I am saying has anything
at all to do with the materials that may be chosen for a
replacement project. This case is about where pipes are going
into the ground, not which pipes are being used.




                               9
Portland to Poughkeepsie, as long as that original pipeline is
somehow “old” and the replacement pipeline is somehow
“new.” Whatever the interpretation of “replace,” that hardly
seems the correct one, let alone the only plausible one. As
the District Court said, that reading “puts an excessively
expansive gloss on the common meaning of” the word. (App.
at 32.) At the very least, “replacement” is ambiguous in this
context, and so is the regulatory provision of which that term
is a part.

        Columbia tries to avoid that conclusion by asserting
that the term “replacement” “has a specific meaning under the
Code of Federal Regulations” (Appellant’s Opening Br. at 24)
that is “entirely different … than in everyday parlance”
(Appellant’s Reply Br. at 7). In other words, Columbia
acknowledges that its proposed definition of replacement is
not the only or even the most common interpretation. One
might expect that, since Columbia and the Majority are
rejecting “everyday parlance,” their very different
understanding of the word “replacement” would be rooted in
some clear language in the Code of Federal Regulations
delineating a specialized meaning. Cf. Rowland v. Cal. Men’s
Colony, 506 U.S. 194, 200 (1993) (“[C]ourts would hardly
need direction where Congress had thought to include an
express, specialized definition for the purpose of a particular
Act … .”). But it is not. The specialized, non-customary
definition they rely on is nowhere to be found in the
regulations themselves; nor is it in any agency interpretation
pre-dating the District Court’s decision. Instead, in deciding
that the word is unambiguous, the Majority relies on
Columbia’s favored definition, which the Majority says is
dictated by “clear understanding.” (Maj. Op. at 24.) Despite
Columbia’s      admission     about     “everyday parlance”




                              10
(Appellant’s Reply Br. at 7), and despite the Majority’s own
admission that “‘replace’ can mean to substitute for, or it can
mean … to put back in the same position” (Maj. Op. at 21
(emphasis added)), the Majority proclaims that the “only
appropriate” definition is the one “contain[ing] no inherent
adjacency requirement.” (Id. at 21-22.) If assertion were
argument, that might be more persuasive, but declaring that
something is unambiguous does not make it so.

        Fortunately, we do not, in this administrative-law
setting, need to choose between different dictionary
definitions. The fact that there are at least two ways of
understanding the word “replacement” shows that it is
ambiguous, which requires us to consider how FERC has
interpreted the word. See Christensen v. Harris Cnty., 529
U.S. 576, 588 (2000) (“Auer deference is warranted only
when the language of the regulation is ambiguous.”). That
effort raises its own choices.

             2.     Deference

       As noted earlier, FERC looked at the issue of
replacement when it considered the Emergency
Reconstruction Notice. Although the Notice is just that – a
notice of proposed rulemaking – it answered the question of
whether an additional limiting principle is necessary for
replacements outside of a right-of-way authorized in a FERC-
granted certificate. FERC published the Notice for the very
reason that there was no authority under Part 157 to replace a
pipeline in a location other than an existing right-of-way or
“outside, but presumably adjacent to, an existing right-of-
way,” even in an emergency. Emergency Reconstruction
Notice, 68 Fed. Reg. at 4122. FERC itself acknowledged the




                              11
locational limitation on pipeline replacement, saying the
regulation “do[es] not appear to contemplate mainline
construction over an entirely different route as may be
necessary to circumvent the site of a disaster.” Id.

        For a decade that was the last word on the matter, but
one should never underestimate the continuing malleability of
words. Despite FERC’s well-grounded and plainly stated
insight about the locational limitations in Part 157, the agency
made a 180-degree turn one week after the District Court
issued its opinion in this case and decided that mainline
construction really is a free-form exercise after all. In a rule
published on November 22, 2013, Revisions to Auxiliary
Installations, Replacement Facilities, and Siting and
Maintenance Regulations, 78 Fed. Reg. 72794, 72804 n.78
(Dec. 4, 2013) (to be codified at 18 C.F.R. pts. 2, 157, 380)
(hereinafter Revisions to Auxiliary Installations), FERC
inserted a footnote designed to “[e]ffectively[] … repudiate[]
the District Court’s interpretation of the regulation at issue”
(Maj. Op. at 18). In that footnote, number 78 to be precise,
FERC gave what amounts to an on-the-fly approval of the
Line 1655 project by stating that “the Part 157 blanket
certificate regulations impose no limitations on the placement
of the facilities.” Revisions to Auxiliary Installations, 78 Fed.
Reg. at 72804 f.78. This new “Footnote Rule,” as I will refer
to it for convenience, is directly contrary to the interpretation
provided in the Emergency Reconstruction Notice. Id. The
question then arises: which FERC interpretation should be
heeded?

       A choice has to be made because an agency’s
interpretations of its own ambiguous regulations are, under
Supreme Court precedent, entitled a degree of deference. The




                               12
direction given in Auer v. Robbins, 519 U.S. 452 (1997), is
that the agency’s interpretation is controlling unless it is
“plainly erroneous or inconsistent with the regulation.”7 Id. at
461 (internal quotation marks omitted). Nevertheless, in
Christopher v. SmithKline Beecham Corp., the Court recently
cautioned that “this general rule [of deference] does not apply
in all cases.” 132 S. Ct. 2156, 2166 (2012); see also Harry T.
Edwards et al., Federal Standards of Review, ch. XIV (“[T]he
deference afforded an agency’s interpretation of its own
regulations is significant, but it is not without limits.”).
Christopher teaches that, once a regulation has been
determined to be ambiguous, two questions should be
considered in deciding whether an agency’s new
interpretation of the ambiguous provision is entitled to Auer
deference: (1) whether the new interpretation is “plainly
erroneous or inconsistent with the regulation,” and (2)

       7
          It bears mentioning that at least three Supreme Court
justices have indicated an interest in revisiting the holding in
Auer. In Decker v. Northwestern Environmental Defense
Center, 133 S. Ct. 1326 (2013), Chief Justice Roberts, joined
by Justice Alito, concurred in applying deference to an
agency interpretation, but explained that, even though it
would have been improper to reconsider Auer in that case
because the parties did not properly preserve the issue in their
briefs, the Court should be prepared to do so in a subsequent
case. Id. at 1338 (Roberts, C.J., concurring). Justice Scalia,
in dissent, noted his discontent with what Auer has become:
“For decades, and for no good reason, we have been giving
agencies the authority to say what their rules mean, under the
harmless-sounding banner of ‘defer[ring] to an agency’s
interpretation of its own regulations.’” Id. at 1339 (Scalia, J.,
dissenting).




                               13
whether the interpretation “reflect[s] the agency’s fair and
considered judgment on the matter in question.” Christopher,
132 S. Ct. at 2166 (internal quotation marks omitted). An
interpretation does not reflect fair and considered judgment if,
for example, it “conflicts with a prior interpretation,” or is
“nothing more than a convenient litigating position,” or is “a
post hoc rationalizatio[n] advanced by an agency seeking to
defend past agency action against attack,” or if deference
“would seriously undermine the principle that agencies
should provide regulated parties fair warning of the conduct
[a regulation] prohibits or requires.”           Id. at 2166-67
(alterations in original) (citations and internal quotation marks
omitted).

        Christopher also expressed a concern that agencies
may take improper advantage of the deference extended to
them under Auer: “Our practice of deferring to an agency’s
interpretation of its own ambiguous regulations undoubtedly
has important advantages, but this practice also creates a risk
that agencies will promulgate vague and open-ended
regulations that they can later interpret as they see fit, thereby
‘frustrat[ing] the notice and predictability purposes of
rulemaking.’” Id. at 2168 (alteration in original) (footnote
omitted) (quoting Talk Am., Inc. v. Mich. Bell Tel. Co., 131 S.
Ct. 2254, 2266 (2011) (Scalia, J., concurring)).

       If a court finds that either the “plainly erroneous” or
“fair and considered judgment” factor cuts against the
agency’s interpretation, that interpretation is reviewed not
under Auer, but rather under the Supreme Court’s decision in
Skidmore v. Swift & Co., 323 U.S. 134 (1944). See, e.g.,
Christopher, 132 S. Ct. at 2168-69 (turning to the Skidmore
standard after concluding that “whatever the general merits of




                               14
Auer deference, it is unwarranted here”). Under Skidmore,
deference is “proper only if the [agency’s view] has the
power to persuade, which ‘depend[s] upon the thoroughness
evident in its consideration, the validity of its reasoning, [and]
its consistency with earlier and later pronouncements.’”
Vance v. Ball State Univ., 133 S. Ct. 2434, 2443 n.4 (2013)
(second and third alterations in original). In short, Skidmore
deference is “a lesser degree of deference” than is given
under Auer because it considers the interpretation as having at
most the power to persuade, not the power to control.
Hagans v. Commn’r of Soc. Sec., 694 F.3d 287, 294-95
(2012).8

       With that guidance in mind, I turn to the Emergency
Reconstruction Notice and the Footnote Rule.               The
interpretation in the Notice acknowledges a much-needed
constraint on how far a replacement project can stray from an
original right-of-way. The Notice instructs that Part 157 does
not authorize a pipeline replacement that proceeds on an
entirely new route or is beyond what may fairly be
characterized as being on or “adjacent” to the original right-
of-way. If the proposed replacement pipeline does not fall
within those limitations, the gas company must approach
FERC for a new certificate. Nothing about the Notice

       8
         The requirement to consider under Skidmore an
agency interpretation that has failed the test for Auer
deference shows just how deeply embedded the idea of
deference to agencies has become. If an agency interpretation
has already been determined to be “plainly erroneous” or
something less than the product of “fair and considered
judgment,” it would seem very unlikely to have the power to
persuade, but the Skidmore base must nonetheless be touched.




                               15
indicates that the interpretation it provides is plainly
erroneous or fails to reflect FERC’s fair and considered
judgment. It would seem, then, to be guidance of the kind
suited for Auer deference.

        My colleagues, however, endeavor to downplay the
importance of the Notice. They read its statement that Part
157 “permit[s] locating a portion of mainline[] …
replacement facilities outside, but presumably adjacent to, an
existing right-of-way,” Emergency Reconstruction Notice, 68
Fed. Reg. at 4122, as meaning that, while practical
considerations will generally prompt gas companies to build
on the same or an adjacent route, those utilities need not do
so. The word that the Majority uses to turn language of
limitation upside down is “presumably.” But such heavy
reliance on that word to undo the express limitation in the
Notice is misplaced. In the very next sentence of the Notice,
FERC made clear that the regulations “do not appear to
contemplate mainline construction over an entirely different
route.” Id. The Notice thus states and restates the necessary
principle that should be guiding our instruction to Columbia
today: if you want to take someone else’s property for your
pipeline, stay near your right-of-way and do not construct
along a new route; otherwise, come back for a new certificate.

       The Majority deems the advice in the Emergency
Reconstruction Notice to be irrelevant because it “dealt
specifically with emergencies such as a ‘sudden unanticipated
loss of natural gas or capacity,’ not deteriorating pipelines.”
(Maj. Op. at 27 n.16.) Although it is true that the Notice
advocated adoption of certain new regulations focused on
how to better deal with emergency situations, that does not
mean that the interpretation it provides of the existing




                              16
regulations in Part 157 is of no consequence.              The
interpretation provided in the Notice is very relevant indeed,
being, as it is, a FERC statement about the meaning of Part
157 that can rightly be called “just and considered.” It gives
guidance on what Part 157 authorizes and what its restrictions
are, without limiting those restrictions to emergency
situations. See Emergency Reconstruction Notice, 68 Fed.
Reg. at 4122 (“[P]art 157, subpart F, permits replacement
construction that uses temporary workspace beyond the
bounds of the temporary workspace previously used to
construct the original facilities as necessary to install
replacement facilities. These regulations also permit locating
a portion of mainline, lateral, or compressor replacement
facilities outside, but presumably adjacent to, an existing
right-of-way where, for whatever reason, the new facilities
could not be placed entirely within the original facilities’
existing right-of-way.” (emphasis added)). The interpretation
advanced in the Notice is therefore generally applicable here.

        The Footnote Rule, by contrast, is a textbook example
of an agency shooting from the hip rather than giving a
question fair and considered judgment.             Despite the
Majority’s comments to the contrary, FERC’s creation of
footnote 78 one week after the District Court’s opinion shows
it to be a hastily arrived-at decision, devoid of the hallmarks
of an agency interpretation deserving deference. The timing
reveals the Footnote Rule as a post hoc rationalization meant
to defend a past action, in this case Columbia’s attempt to
obtain property outside of the right-of-way allowed in its
Certificate. Cf. Christopher, 132 S. Ct. at 2166 (noting that
regulatory changes reflecting post hoc rationalization do not
receive Auer deference). Moreover, the insertion of the new




                              17
interpretation in a footnote in the middle of an unrelated rule9
about auxiliary facilities emphasizes FERC’s eagerness to get
it out as rapidly as possible, with the aim of undoing the
District Court’s decision. Again, that serves to highlight the
interpretation as a post hoc rationalization of Columbia’s
asserted condemnation power. Cf. Martin v. Occupational
Safety & Health Review Comm’n, 499 U.S. 144, 156 (1991)
(declining to defer to “‘post hoc rationalizations’ … advanced
for the first time in the reviewing court”).10


       9
         Given that footnote 78 has nothing to do with the
subject of the Revisions to Auxiliary Installations – which is
auxiliary facilities, see Revisions to Auxiliary Installations, 78
Fed. Reg. at 72795 (explaining that the purpose of
promulgating the revisions is “to clarify” regulations
governing “auxiliary installations added to existing or
proposed interstate transmission facilities”) – it is ironic that
the Majority endeavors to dismiss as mere dicta FERC’s
comments in the Emergency Reconstruction Notice. Those
comments had the merit of being pertinent to the subject of
the Notice.
       10
          Columbia rightly points out that the Supreme Court
has deferred to after-the-fact interpretations before,
particularly in an amicus brief filed after the case had reached
that Court. See Decker v. Nw. Envt’l Def. Ctr., 133 S. Ct.
1326, 1337-38 (2013). But the Supreme Court in Decker
looked past the post hoc nature of that brief primarily because
“[t]he agency [in question] has been consistent in its view that
the types of discharges at issue here do not require …
permits.” Id. Here, however, the Footnote Rule contradicts
the Emergency Reconstruction Notice’s prior interpretation of
Part 157.




                               18
       The Majority endeavors to pass off the new
interpretation in the Footnote Rule as “perfectly
harmoni[ous]” with what was previously said in the
Emergency Reconstruction Notice (Maj. Op. at 29), but that
ignores the warning in the Notice that Part 157 does “not
appear to contemplate mainline construction over an entirely
different route as may be necessary to circumvent the site of a
disaster if immediate replacement is necessary before the
original site is again available,” Emergency Reconstruction
Notice, 68 Fed. Reg. at 4122. Because FERC opined that Part
157 does not allow new routing for a “replacement” pipeline


        The Majority also says that FERC is not “‘seeking to
defend past agency action against attack’” and thus the
Footnote Rule cannot be read as a post hoc rationalization.
(Maj. Op. at 30 (quoting Christopher, 132 S. Ct. at 2166).)
But FERC is absolutely justifying its failure to require
Columbia to obtain a new certificate of merit for proposed
Line 1655. Moreover, even if there were no agency decision
to defend, the analysis is not so limited. Both the Auer and
Decker Courts permitted relevant federal agencies to submit
after-the-fact interpretations in amicus briefs in support of
another agency’s application of their regulations and not their
own actions. See Decker, 133 S. Ct. at 1337-38 (EPA
defending state decision-maker’s determination); Auer, 519
U.S. at 461 (Secretary of Labor defending members of the St.
Louis Board of Police Commissioners).            Despite that
difference, the Supreme Court went on to consider whether
those interpretations were post hoc rationalizations. Decker,
133 S. Ct. at 1337-38; Auer, 519 U.S. at 461. In this case,
one could interpret FERC to be likewise defending another’s
interpretation of its rules; the fact that the interpreter is a
private company is of no moment.




                              19
even in the event of an emergency, there is precious little
logic and no consistency in saying that new routing is
permitted in the absence of an emergency. It is thus not
harmonious to assert, as the Footnote Rule does, that “Part
157 … regulations impose no limitations on the placement of
[replacement] facilities.” Revisions to Auxiliary Installations,
78 Fed. Reg. at 72804 n.78. FERC at first interpreted Part
157 to include a geographic limitation on replacement
projects. The Footnote Rule, issued with no notice and within
a week of the judicial action to which it was a reaction,
purports to completely do away with that limitation. The two
interpretations are plainly in opposition.

        FERC itself tacitly admits as much in footnote 78. It
says, “[w]hile the Commission has indicated previously that it
is contemplated that replacement facilities constructed under
blanket authority[, i.e., pursuant to a FERC-granted
certificate,] would usually be located adjacent to, if not
within, an existing right-of-way, [Part 157] permit[s] the
construction of non-main line facilities and main line
facilities[] … without restriction on their location.” Id. No
one, not even those in the Majority, can claim that what
FERC was doing in that passage was saying how consistent
its newly announced position is with its past statements. The
evident purpose in giving a nod to what was said previously
was to acknowledge but minimize the change in position.
The while-we-previously-said locution hangs a bell on the
difference.

       That does not alter my colleagues’ approach, though.
They look to the use of the word “usually” – a replacement
will usually be adjacent to or within an existing right-of-way
– and they conclude that it must mean FERC never really laid




                              20
down an interpretation that restricts the location of a
replacement pipeline. (See Maj. Op. at 29.) Like the word
“presumably” in the Notice, however, the word “usually” in
the Footnote Rule cannot carry the analytical weight the
Majority puts on it. Rather than showing there is no rule,
“usually” and “presumably” are words indicating that there is
in actuality a standard way of proceeding – a rule, so to speak
– one to which occasional exceptions may be found but a rule
nonetheless. A statement that repudiates what had been the
rule cannot rightly be labeled as being in harmony with the
rule.

       There is yet another reason to reject footnote 78 as the
product of fair and considered judgment. In Christopher, the
Supreme Court noted that, “where[] …. an agency’s
announcement of its interpretation is preceded by a very
lengthy period of conspicuous inaction, the potential for
unfair surprise is acute.” 132 S. Ct. at 2168. Here, FERC
issued the Footnote Rule in November 2013, over a decade
after it published the Emergency Construction Notice.
Anyone paying attention would certainly be surprised to find
that what had been, by the agency’s own interpretation, a
presumptive limitation on where a pipeline could be replaced
was suddenly no limitation at all. Deference to the Footnote
Rule under such circumstances serves to foster cynicism and
to subvert the purpose of formal rulemaking.11


      11
          In addition to not being the product of fair and
considered judgment, the Footnote Rule is plainly erroneous
because the interpretation renders the relevant regulations
internally inconsistent and constitutionally infirm, as I will
discuss further hereafter.




                              21
        FERC’s new interpretation of Part 157 thus ought not
receive the benefit of Auer deference, and it is no more
salvageable under Skidmore. Footnote 78 is unpersuasive for
all of the points already discussed. Cf. Univ. of Tex. Sw. Med.
Ctr. v. Nassar, 133 S. Ct. 2517, 2533 (2013) (noting an
agency’s “explanations lack the persuasive force that is a
necessary precondition to deference under Skidmore”). It
fails to persuade on another ground as well: it is inconsistent
with Part 157 itself. If I understand the Majority correctly,
Columbia’s project can be considered as both a relocation and
a replacement. That at least appears to be what Columbia
believes, as shown in comments before the District Court. At
a single hearing, it referred to the proposed Line 1655
construction interchangeably as a “replacement” and a
“relocation.” (Compare App. at 770 (“The pipeline itself is
an eight inch gas main. The gas main is going to be
relocated.”), and App. at 787 (“We are not rerouting. We are
relocating … .”), with App. at 775 (“We have the right to
construct a replacement main that would not qualify under a
2.55 analysis.”).)

        The words “replacement” and “relocation” are not
intrinsically incompatible as synonyms. Part 157, though,
treats them differently, as denoting separate methods of
authorizing pipeline construction, with different requirements
applicable to each. When we examine a statute, “[w]e
generally seek to respect Congress’ decision to use different
terms to describe different categories of people or things.”
Mohamad v. Palestinian Auth., 132 S. Ct. 1702, 1708 (2013).
Our approach in reviewing a regulation should be the same.
Part 157 defines authorized “replacement” projects as
follows: “[E]ligible facility includes main line, lateral, and
compressor replacements that do not qualify under § 2.55(b)




                              22
[governing work within a certificate-designated right-of-way]
… because they will … not satisfy the location or work space
requirements of § 2.55(b).” 18 C.F.R. § 157.202(b)(2)(i)
(emphasis added).        As for a “relocation” project, the
regulation couches it not as a replacement but as a
“miscellaneous rearrangement,” saying, “[m]iscellaneous
rearrangement of any facility means any rearrangement of a
facility … including changes in existing field operations or
relocation of existing facilities … .” Id. § 157.202(b)(6)
(emphasis added). Because “replacement” and “relocation”
are intended to mean different things in Part 157, an
interpretation that allows the concept of the former to absorb
the latter is dubious, but that is what the Majority’s
interpretation does. As noted by the District Court and as
mentioned above, the definition of “replace” advocated by
Columbia – and now adopted by the Majority – “puts an
excessively expansive gloss on the common meaning” of that
word (App. at 32), and thereby improperly allows Columbia
to “replace” pipeline by constructing new pipeline a mile (or,
for that matter, any distance) from the original right-of-way.
When a replacement pipeline can go anywhere, there is no
need to consider it for “relocation,” and the separate provision
for relocation is thus made of no effect.

       In sum, the Footnote Rule is entitled to neither Auer
nor Skidmore deference, and the interpretation in the
Emergency Reconstruction Notice remains the best guidance.
The District Court did not err in deciding that, because the
Line 1655 project is neither within nor adjacent to the
existing right-of-way,12 the project is not a “replacement”

       12
          The District Court noted that this case “does not rise
and fall based on the definition of adjacency” because it is not




                              23
under Part 157, Emergency Reconstruction Notice, 68 Fed.
Reg. at 4122, and thus cannot proceed without an additional
certificate of public convenience and necessity.

      B.      Constitutional Concerns13

        An additional reason to adopt the Emergency
Reconstruction Notice’s interpretation of Part 157 is that the
Majority’s interpretation would render the regulations
constitutionally infirm. The Majority’s broader interpretation
of “replacement” inappropriately grants to a private company
eminent domain power coextensive with that of the state and
strips future aggrieved landowners of their rights to formal

a close call whether the new route for Line 1655 is adjacent –
the proposed route is “entirely new.” (App. at 53 n.1.)
      13
          The Majority notes that no constitutional arguments
were raised in this case. That may be so, yet “[w]hen an issue
or claim is properly before the court, the court is not limited
to the particular legal theories advanced by the parties, but
rather retains the independent power to identify and apply the
proper construction of governing law.” Kamen v. Kemper
Fin. Servs., Inc., 500 U.S. 90, 99 (1991). We are attempting
to understand the meaning of the regulation in question, and I
am merely applying the canon of constitutional avoidance.
That canon “is not a method of adjudicating constitutional
questions”; rather, it “is a tool for choosing between
competing plausible interpretations of a statutory [or, in this
case, a regulatory] text.” Clark v. Martinez, 543 U.S. 371,
381 (2005). The aim is to avoid constitutional problems, and
we are not bound by the parties’ arguments in determining
which interpretive tools are relevant and how they bear on the
proper construction of governing law.




                              24
administrative procedures.           An essential canon of
construction is that, if a court is faced with two possible
interpretations of a regulation, “by one of which [the
regulation] would be unconstitutional and by the other valid,
[the court’s] plain duty is to adopt that which will save the
[regulation].” Nat’l Collegiate Athletic Ass’n v. Governor of
N.J., 730 F.3d 208, 226 n.8 (3d Cir. 2013) (quoting NLRB v.
Jones & Laughlin Steel Corp., 301 U.S. 1, 30 (1937))
(internal quotation marks omitted).       The more limited
interpretation of “replacement” provided by the Emergency
Reconstruction Notice should accordingly be applied to
preserve §§ 157.202 and 157.208 as they relate to main-line
replacements of eligible facilities.

        The Supreme Court has recognized that there are
tighter bounds on the exercise of eminent domain by a utility
company than there are on that power when wielded by the
sovereign. In United States v. Carmack, the Court held that
“[a] distinction exists … in the case of statutes which grant to
others, such as public utilities, a right to exercise the power of
eminent domain on behalf of themselves. These are, in their
very nature, grants of limited powers.” 329 U.S. 230, 243
n.13 (1946) (emphasis added); see also Nat’l R.R. Passenger
Corp. v. Two Parcels of Land, 822 F.2d 1261, 1264-65 (2d
Cir. 1987) (“Amtrak has not been authorized to exercise the
sovereign’s power of eminent domain. It has been granted a
limited power, within the meaning of United States v.
Carmack, to condemn land ‘required [for] intercity rail
passenger service.’” (alteration in original) (citations
omitted)). That conclusion makes sense: when the power of
eminent domain is partially delegated to a private company,
that delegation must be as limited as possible to protect
landowners from abusive takings under the Fifth Amendment.




                               25
        The Majority seems to suggest that a private
company’s self-interest is a satisfactory limitation on the
scope of the delegated power to take other people’s property.
(See Maj. Op. at 26 (“A replacement pipeline would
‘presumably’ be adjacent to an existing pipeline for …
practical reasons – cost … and convenience.”); id. at 30-31
n.18 (“Columbia would appear to be constrained in replacing
outside the existing right of way by the extra costs of doing
so, including costs of negotiation and or litigation with
landowners.”).) I am a great believer in the power of self-
interest, but it does not serve as a constitutional check. We
do not allow the government to condemn people’s land
without layers of procedural protection in place, and we
certainly cannot allow a private company to do so simply on
the assurance that it has reasons to exercise restraint. Yet an
unsupervised condemnation power is exactly what Columbia
claims to have under Part 157. When asked by the District
Court if the interpretation Columbia was proposing meant
that, in pursuing the Line 1655 “replacement” project, the
company “could construct this line in, say, Lincoln,
Nebraska,” Columbia’s counsel responded, “On a theoretical
level you could.” (App. at 776.) Counsel then outlined
“practically” why that would not happen (id.), but that, as I
will explain, amounts to cold comfort. “Trust me” is not a
reassuring response to the question, “What will you do with
the sovereign’s power?”

       Although Columbia contends that there are no
locational limitations on replacing a main line under Part 157,
it points to four things that it says, and the Majority agrees,
should mollify concerns about giving to a utility the full
condemnation power of the sovereign without the structural
and procedural checks that limit the government. Those four




                              26
things are monetary restrictions, a notice requirement, an
environmental-impact-statement requirement, and a reporting
requirement. In this case, none of them function as a
meaningful restraint.

       It is true that a “replacement” pipeline can be built
with less FERC supervision if its cost is below a monetary
threshold. In 2013, the year Columbia began work on Line
1655, that threshold was $11,000,000, and staying below it
meant that a gas company could avoid providing any formal
notice or environmental-impact statement to FERC before
identifying the land on which it planned to build. 18 CFR
§ 157.208(a)-(b), (d). Columbia at first projected that its
costs would be below $11,000,000, so the notice and
environmental-impact-statement requirements were made
inapplicable here. The reporting requirement, meanwhile, is
merely an annual “check-in” with FERC in which a gas
company provides some information for each facility
scheduled for completion that year. 18 C.F.R. § 157.208(e).14
Therefore, other than the locational limitation now at issue,
the cost cap was to be the lone constraint on Columbia’s
construction plans.

      But, in this case, FERC actually waived even the
$11,000,000 cost cap, thus removing the last restraint on the


      14
            That information includes a “description of the
facilities,” a listing of the “specific purpose, location, and
beginning and completion date of construction of the facilities
installed,” the “actual installed cost,” and descriptions of
consultations made regarding various environmental
regulations. 18 C.F.R. § 157.208(e)(1)-(4).




                              27
company’s exercise of eminent domain.15              With that
restriction removed, § 157.208 swallows § 2.55(b), for if a
natural gas company seeks to move its pipeline outside the
original right-of-way and thus outside of § 2.55(b)’s purview,
there is really nothing to prevent it from doing so.

        The Majority proffers other “curbs” on replacement
projects, in addition to its misplaced faith in its own
perception of a gas company’s self-interest. (Maj. Op. at 11.)
Those include a requirement that the “ʻprimary purpose’” of
replacements be for sound engineering purposes – in other
words, that “ʻthere must be a physical need to replace
facilities’” and that gas companies may not circumvent
pipeline requirements merely by designating a project as a
“ʻreplacement.’” (Maj. Op. at 11-12 (quoting 18 C.F.R.
§ 157.202(b)(2)(i); Revision of Existing Regulations Under
the Natural Gas Act, 64 Fed. Reg. 54522, 54527 (Sept. 29,
1999) (codified at 18 C.F.R. part 157)).) My colleagues also
say that gas companies may not construct new delivery points
or replace pipeline for the primary purpose of increasing main

      15
           The fact that Columbia conveniently obtained the
waiver in the middle of the proceedings below suggests that
FERC did not engage in any substantial deliberation before
issuing it. What is more, FERC’s proffered justification for
the waiver was that the landowners pushed back in
negotiations, which caused construction to be delayed. In
essence, the cost limitation was waived for the precise reason
it should not be: because property owners questioned the
exercise of eminent domain. The waiver sets a troubling
precedent that punishes property owners for attempting to
rely on protections afforded them in an eminent domain
process that the agency is supposed to oversee.




                             28
line capacity. And they point out that, if a landowner has a
problem with a gas company’s use of eminent domain, that
person may file a complaint with FERC. But just as
Columbia’s claimed limitations are insufficient, so are those
proposed by the Majority.

        As for the primary-purpose requirement, because
FERC does not review projects that are automatically
authorized, 18 C.F.R. § 157.208(a), as Columbia says is so in
this instance, there is no independent way to determine what
the primary purpose of the replacement is. As for delivery
points, they have nothing to do with the present dispute – they
are not pipelines. As for capacity, I assume my colleagues
are referring to the provision of that regulation which
excludes from the definition of “eligible facility”
“[r]eplacements for the primary purpose of creating additional
main line capacity.” 18 C.F.R. § 157.202(b)(2)(i). That
regulation prohibits gas companies from undertaking a
replacement for the primary purpose of increasing the gas
capacity of the pipeline. Again, though, the regulation as
interpreted by the Majority would permit a gas company to
construct pipelines anywhere outside the original right-of-
way and thus does not preserve constitutional protections for
property owners. And, finally, as for the option landowners
have of filing complaints with FERC, it is perverse to foist
upon the citizenry the obligation of policing those whom the
government, as agents of the citizenry, are already supposed
to be policing.

       To repeat, because the cost cap – the only legitimate
control on Columbia’s “automatic authorization” of its
exercise of eminent domain – is waivable by FERC and thus
proves to be an unreliable restraint, the Majority’s




                              29
interpretation of Part 157 is constitutionally suspect in that it
permits a delegation of power beyond that which can properly
be made to a private company.              The District Court
exaggerated only a little in saying that the interpretation
proposed by Columbia and since adopted by the Majority
means that a “certificate automatically authorizes relocation
of replacement Line 1655 literally anywhere on earth, so long
as the replacement ‘will not satisfy the location or work space
requirements of § 2.55(b).’” (App. at 32.) That outcome is
untenable.

        The Majority’s ruling presents another constitutional
problem. In Bi-Metallic Investment Co. v. State Board of
Equalization, 239 U.S. 441 (1915), the Supreme Court
distinguished the concerns arising from agency actions that
affect broad swaths of the population and those zeroing in on
a handful of individuals, noting that the latter were more
significant. It made clear that, when agency action affects
“[a] relatively small number of persons,” those individuals are
“exceptionally affected.” Id. at 446. Such action is
adjudicative in nature, and property owners are entitled to
procedural due process above and beyond that which has been
provided by the legislature via the agency’s organic statute.
Id.

       Consistent with that safeguard, Congress and FERC
require significant oversight of any construction outside a
FERC-issued certificate’s right-of-way. Specifically, the
Natural Gas Act provides, “[n]o natural-gas company … shall
… undertake the construction or extension of any facilities
therefor … unless there is in force with respect to such
natural-gas company a certificate of public convenience and
necessity issued by the Commission authorizing such acts or




                               30
operations.”   15 U.S.C. § 717f(c)(1)(A).         Thus, the
requirements for obtaining a new certificate apply “in every
case where a natural gas company acquires additional
property, even for operation and maintenance purposes.”16

      16
           The Majority characterizes § 717f(c)(1)(A) as only
being applicable to extensions of already-existing facilities.
(Maj. Op. at 32 n.19.) But the statute is not so limited, as it
applies to “any proposed construction or extension.” 15
U.S.C. § 717f(c)(1)(A) (emphasis added). There is no dispute
that the project constitutes a “construction”; in fact, FERC in
its Footnote Rule aptly described replacements outside the
original right-of-way as “construction of … main line
facilities … without restriction on their location.” Revisions
to Auxiliary Installations, 78 Fed. Reg. at 72804 n.75.
Columbia likewise refers to its replacement project as a
construction, noting that “[i]f [it] is not able to begin
construction on the properties by September 1, 2014, weather
events could have a significant disruptive effect.”
(Appellant’s Opening Br. at 8, 39.)
        In any event, the distinction between an “extension”
and “proposed construction” is meaningless in this case
because the regulatory goal as to both is to place significant
controls over a natural gas company acquiring additional
property, no matter the reason. FERC has promulgated such
controls for construction, expansion, or any other purpose
requiring a FERC certificate, “to ensure that landowners will
be informed of any proposed infringement of their property
rights, and will have an opportunity to contest such proposed
infringements, prior to condemnation proceedings.”
Williston Basin Interstate Pipeline, Co. v. An Exclusive Gas
Storage Leasehold, 524 F.3d 1090, 1097 (9th Cir. 2008)
(emphasis added) (citing 18 C.F.R. §§ 157.6(d)(2)(iv),




                              31
Williston Basin Interstate Pipeline Co. v. Exclusive Gas
Storage Leasehold, 524 F.3d 1090, 1097 (9th Cir. 2008). A
“key Congressional goal in enacting the NGA [was] to have
FERC balance the competing public interests involved in a
proposed project through the issuance of certificates of public
convenience and necessity.” Id.; see 15 U.S.C. § 717f(e)
(setting forth factors for FERC to consider in deciding
whether to issue a FERC certificate). Notably, FERC has
interpreted that provision to require detailed notice to affected
landowners of their rights as to the proposed project and a
formal hearing where they have an opportunity to intervene
and protest it. 18 C.F.R. §§ 157.6(d)(2), 157.10.

        The Majority manages to turn those limiting
regulations into a grant of limitless authority to natural gas
companies for basically the same activity as long as that
activity is labeled a “replacement.” The approach adopted
today allows a gas company to bypass all notice-and-hearing
requirements by tying its proposed project to the originally
authorized pipeline, even if that authorization was provided
decades ago and in an entirely different location. No
consideration is given to the rights of newly affected parties.
That is fundamentally at odds with regulations requiring
notice and an opportunity to participate in certificate hearings.

       It is also at odds with what the Supreme Court has said
about the searching review FERC is supposed to undertake
before issuing a certificate:




157.6(d)(3)(v), 157.10 (procedures for obtaining a FERC
certificate)).




                               32
        [A] natural gas company must obtain from
       FERC a ‘certificate of public convenience and
       necessity’ before it constructs, extends,
       acquires, or operates any facility for the
       transportation or sale of natural gas in interstate
       commerce. FERC will grant the certificate only
       if it finds the company able and willing to
       undertake the project in compliance with the
       rules and regulations of the federal regulatory
       scheme.

Schneidewind v. ANR Pipeline Co., 485 U.S. 293, 302 (1988)
(citation omitted). In short, the Supreme Court has read
§ 717f(h) of the Natural Gas Act to require gas companies to
apply for a new certificate prior to engaging in construction
projects like the one here, as the companies are subject to
FERC’s “statutory duty” to carefully review any new project
that “constructs, extends, acquires, or operates any facility for
the transportation” of natural gas.17 Id.

       FERC, once upon a time, interpreted its regulations to
require notice and hearings to protect affected landowners’

       17
           In fact, Columbia concedes that it was free to
petition FERC for another certificate of public convenience
and necessity to authorize its current project, but it chose not
to. Had it done so, much delay and expense would have been
avoided here. But Columbia wants a precedent for the
exercise of power. That is unfortunate because, if everything
is as Columbia claims, the pipeline construction would be
underway and perhaps completed, the Landowners’ rights
would have been addressed, and safety issues, to the extent
there are any, would have been resolved.




                               33
interests and balance them with the public interest in a safe
and properly functioning supply of natural gas.18 The
Majority’s reading of the regulations, while very convenient
for Columbia and perhaps the public at large, leaves those
procedural, even constitutional, protections for property
owners in tatters.19

       18
          The Majority implies that I am standing in the way
of safety measures. That is not my position. I am certainly
not suggesting that pipes be left to rot in the ground. A gas
company can maintain or replace its pipeline on or adjacent to
its certificate’s designated right-of-way, but if it strays
beyond that, the regulations and the Constitution bring
procedural protections into play that require a utility to
approach FERC for a new certificate. Notice and an
opportunity to be heard are basic protections for the property
rights of American citizens.
       19
          The Majority also errs in reversing the District
Court’s denial of Columbia’s request for a preliminary
injunction and immediate possession of the easements.
Because I believe Columbia lacked the authority to condemn
the easements by the power of eminent domain, as discussed
above, I would also conclude that Columbia does not have a
right to immediate possession of the easements. But even
assuming Columbia’s success in this case, the speculative
nature of Columbia’s proffered evidence cuts against an
injunction. The testimony of Doug Holley, a former
employee and current easement-contract negotiator, is
persuasive. At the preliminary-injunction hearing below, he
conceded that he “do[es not] know as an individual [whether
the line could fail soon] because [he] ha[s] not seen the line,
[he] ha[s] done no testing on the line, [and he] can’t speak to
whether there is an immediate danger. [He is just] assuming




                              34
III.   Conclusion

        Because the Emergency Reconstruction Notice
provides an interpretation that is not plainly erroneous and
that reflects a fair and considered judgment concerning limits
on where a replacement pipeline may be located, we should
give that interpretation deference. The District Court did not
err in understanding that such a limitation is necessary, nor in
determining that a significant departure from the pipeline’s
original route exceeds that limit. Thus, applying basic
administrative-law principles leads to the conclusion that we
should be affirming the ruling of the District Court. Speaking
more generally, it is disturbing and discouraging that, by
today’s ruling, the Majority endorses a view of delegated
sovereign power so broad that a private gas company, with no
agency oversight or other significant procedural restraint, can
take the property of other citizens far removed from that
company’s original right-of-way. I therefore respectfully
dissent.




there is because [his] company has put into place this
prioritization system [to determine which line to replace
next].” (Preliminary Injunction H’g Trans. at 53:19-24.)
Columbia proffers no evidence indicating that a threat is
imminent. Therefore, based only on the information before
us, a preliminary injunction is not the proper remedy here.




                              35